PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Application of 
Brady et al.
Application No. 16/024,768
Filed: 30 Jun 2018
For: MEDIUM INJECTION DIVERSION AND MEASUREMENT
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the “PETITION TO ACCEPT AN UNINTENTIONALLY DELAYED CLAIM UNDER 35 U.S.C. 119(e) FOR THE BENEFIT OF A PRIOR-FILED PROVISONAL APPLICATION (37 CFR 1.78(c))” filed August 12, 2020 for the benefit of priority to provisional application 61/694,137 filed August 28, 2012, as set forth in the Application Data Sheet (ADS) filed July 28, 2020. 

The petition under 37 CFR 1.78(c) is DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR § 1.78(c) must be accompanied by:  

(1) 	the reference required by 35 U.S.C. § 119(e) and 37 CFR § 1.78(a)(3) of the prior-filed application, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(a)(4) and the date the claim was filed was unintentional. The Director may require additional where there is a question whether the delay was unintentional.

Further, the nonprovisional application claiming the benefit of the prior-filed provisional application (or an intermediate application claiming the benefit of the prior-filed provisional application) must have been filed within twelve months of the filing date of the prior-filed provisional application. 
 
On filing, an ADS was received which did not include the provisional applications. 

The petition fee has been filed and a statement of unintentional delay has been provided, however the ADS filed with the instant petition has not been properly marked.

37 CFR 1.76(c) Correcting and updating an application data sheet. 

(2) An application data sheet providing corrected or updated information may 
include all of the sections listed in paragraph (b) of this section or only those 



must include the section headings listed in paragraph (b) of this section for each 
section included in the application data sheet, and must identify the information 
that is being changed, with underlining for insertions, and strike-through or 
brackets for text removed, except that identification of information being changed
is not required for an application data sheet included with an initial submission 
under 35 U.S.C. 371. 

The claim recognized was from application 13/839,771 to 61/697,137. The corrected priority claim is from application 13/839,771 to 61/694,137. However, the ADS submitted with the instant petition does not show the claims to be corrected in accordance with 37 CFR 1.76(c), which requires strike-throughs or brackets for text removed and underlining for insertions.

On the corrected ADS, the claim (13/839,771 to 61/694,137) should be marked to show that 61/697,137 is struck through and that 61/694,137 is underlined.

Additionally, in reviewing the chain of applications to which petitioners are seeking a claim for priority, it appears that Application No. 15/089,061 does not contain the claim that Application No. 14/851,958 is a CIP of Application No. 13/839,771. The chain of applications to which petitioners are seeking a claim for priority is therefore not properly set forth in the Application Data Sheet filed with the instant petition. 

Where an application claims a benefit under 35 U.S.C. 120 of a chain of applications, the application must make a reference to the first (earliest) application and every intermediate application. See Sampson v. Ampex Corp., 463 F.2d 1042, 1044-45, 174 USPQ 417, 418-19 (2d Cir. 1972); Sticker Indus. Supply Corp. v. Blaw-Knox Co., 405 F.2d 90, 93, 160 USPQ 177, 179 (7th Cir. 1968); Hovlid v. Asari, 305 F.2d 747, 751, 134 USPQ 162, 165 (9th Cir. 1962).  See also MPEP 201.11. In addition, every intermediate application must also make a reference to the first (earliest) application and every application after the first application and before such intermediate application. MPEP 201.06(d).  

In view thereof, the petition in the instant matter is not grantable.

Before the petition under 37 CFR § 1.78(c) can be granted in the present application, an ADS (complying with the provisions of 37 CFR 1.76(c)(2)) to correct the above matters is required. As well, petitioner must file a grantable petition under 37 CFR 1.78 in Application No. 15/089,061.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
			Post Office Box 1450			
			Alexandria, VA 22313-1450




			Mail Stop Petitions
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

Registered Users may also respond by EFS-Web.

Any inquiries concerning this decision may be directed to Attorney Advisor Patricia Faison-Ball at (571) 272-3212.  

/DOUGLAS I WOOD/
Attorney Advisor, OPET